Exhibit 10.5




MANAGEMENT AGREEMENT


THIS MANAGEMENT AGREEMENT (this “Agreement”) is made as of this 18th day of
July, 2007 (the “Effective Date”) by and among MOBILEPRO CORP., a Delaware
corporation having a place of business and mailing address of 6701 Democracy
Boulevard, Suite 202, Bethesda, Maryland 20817 (the “Company”) and United
Systems Access Telecom, Inc., a Delaware corporation (“Manager”), and United
Systems Access, Inc., d/b/a USA TELEPHONE, a Delaware corporation and parent of
Manager (“Parent”) (Company, Manager and Parent each, a “Party” and
collectively, the “Parties”). Capitalized terms used but not otherwise defined
herein shall have the meanings ascribed to them in the Purchase Agreement (as
defined below).


RECITALS


WHEREAS, the Company owns all of the issued and outstanding capital stock of
each of Close Call America, a Delaware corporation (“CCA”) and American Fiber
Networks, a Delaware corporation (“AFN”) and World Trade Network, Inc. (“WTN”)
(collectively, CCA, AFN and WTN are referred to as the “Operating Corporations”
and each as a “Operating Corporation”);
 
WHEREAS, the Operating Companies are in the business of providing (i) local,
long distance, payphone and Internet services to business customers and
traditional local and long distance phone services, as well as leading edge VoIP
technology, cellular and EVDO services to consumers in all fifty states
(collectively, the “Business”).
 
WHEREAS, Company as seller, and Parent, as buyer, have entered into that certain
Purchase Agreement of even or near even date herewith for the purchase of all
outstanding equity in the Operating Companies (the “Purchase Agreement”); and


WHEREAS, pending receipt of all necessary governmental and third party approvals
necessary to consummate the transactions described in the Purchase Agreement
(the “Required Approvals”), the Parties desire that Manager shall have exclusive
authority to operate the business of the Operating Companies, pursuant and
subject to the terms of this Agreement.


AGREEMENT


NOW, THEREFORE, in consideration of the foregoing, and in consideration of the
representations, warranties, covenants and agreements contained herein, the
Parties hereby agree as follows:


ARTICLE 1.          MANAGEMENT SERVICES


1.1. Company and Parent hereby appoint Manager, and Manager hereby accepts the
appointment, to manage the Business of the Operating Companies, which
appointment includes the right to manage, use, expend and have access to all
property of the Operating Companies, including cash on hand as of the Effective
Date and all cash generated in the ordinary course of operations of the
Operating Companies. Except as expressly limited pursuant to this Agreement, the
authority of the Manager with respect to the operation of the Business shall be
exclusive, even as to the Company, and absolute.


 
 

--------------------------------------------------------------------------------

 
1.2. Manager shall manage the Operating Companies in such manner as the Manager
deems appropriate in the exercise of its reasonable business judgment.


1.3. All employees of the Operating Companies shall remain as such, subject to
the right and responsibility of the Manager to supervise, evaluate, discipline,
let-go and hire such employees as it shall deem appropriate in the conduct of
its responsibilities hereunder.


1.4. Neither Manager nor the Company shall be required to advance any funds to
the Operating Companies pursuant to this Agreement. No amount shall be paid to
the Company by the Operating Companies during the Term of this Agreement,
whether as distributions, return of capital, dividends, compensation, repayment
of advances or loans or otherwise. The Manager may in its discretion withdraw
funds from the Target Companies in addition to the management fee described in
Article 3 below, but subject to the terms of Article 5 hereof.


1.5. Neither Manager nor Parent shall have liability to the Company or the
Operating Companies for their acts or omissions in connection with this
Agreement unless they are found to have acted fraudulently or in bad faith. In
no event shall Manager or Parent be liable for consequential, special, punitive
or exemplary damages.


1.6. Company shall cause William Fogg to be appointed as CEO of the Operating
Corporations.


1.7. During the term of this Agreement, the Manager shall cause the Target
Companies to pay Cornell accrued interest on the obligations of the Company to
Cornel, on the following schedule and Manager shall fund such payments to the
extent that Manager has withdrawn or been paid funds from the Target Companies:


Accrued Interest for the month of July 2007 by September 30, 2007
Accrued Interest for the month of August 2007 by October 31, 2007
Accrued Interest for the month of September 2007 by November 30, 2007
Accrued Interest of the month of October 2007 by December 31, 2007 and
Continuing on the same schedule thereafter




ARTICLE 2.          TERM


This Agreement shall become effective on the date of the ISP Closing and shall
terminate on the earlier of (i) the date of the Second Closing or (ii) the date
that the Purchase Agreement is terminated by Parent pursuant to Section 9.1 (a)
thereof or by the Company pursuant to Section 9.1 (b) thereof or (iii) by mutual
agreement of the Parties.


 
2

--------------------------------------------------------------------------------

 
ARTICLE 3.          COMPENSATION


3.1. The Manager shall be compensated for its services provided under and
pursuant to this Agreement at the rate of One Hundred Thousand Dollars
($100,000) per month, which amount shall be pro-rated for any partial month. The
Manager may also be reimbursed by the Operating Companies for the Manager’s
reasonable out-of-pocket expenses incurred in the performance of its duties
hereunder.


ARTICLE 4.          COVENANT


The Company covenants with Parent and Manager to cooperate with Manager in its
management of the Business and to take such other actions, in its capacity as
the record holder of all outstanding equity in the Operating Companies, as may
be reasonably necessary to enable the Manager to manage the Business.


ARTICLE 5.          PURCHASE AGREEMENT


Nothing herein shall be deemed to limit or otherwise modify the rights and
obligations of the Parties under the Purchase Agreement, which rights and
obligations shall have terminated or shall remain in effect in accordance with
their terms. The parties acknowledge that during the term of this Agreement, the
Manager intends to cause substantial additional business from its customers or
customers of its affiliates to be serviced by the Target Companies, which the
parties expect will increase the profitability of the Target Companies. The
parties further acknowledge that during the term of this Agreement the Manager
intends to implement certain other efficiencies with respect to the operations
of the Target Companies, thereby improving their profitability. In the event
that the Second Closing does not occur, the parties agree that the profits of
the Target Companies shall be allocated between the Manager and the Company
equitably so as to fairly compensate the Manager for the increased profitability
of the Target Companies caused by the Manager during the term of this Agreement.
Following such allocation, the parties shall true-up, with the Manager paying
the Company in the event that it has withdrawn funds in excess of its share of
the profits and the Company paying the Manager if the Manager has not withdrawn
its full share of the profits. Profits shall be determined after payment of the
management fee due to Manager and after accrual (or payment) of interest due to
Cornell.


ARTICLE 6.          ASSIGNMENT


No Party hereto may assign its rights or obligations under this Agreement
without the prior written consent of the other Parties, which consent shall not
be unreasonably withheld, conditioned or delayed, except that Manager may assign
its rights and obligations under this Agreement to any parent, subsidiary or
affiliate of Manager.


ARTICLE 7.          MISCELLANEOUS


7.1. Notice. All notices or other communications hereunder shall be made in the
same manner and subject to the same terms as set forth in the Purchase Agreement


 
3

--------------------------------------------------------------------------------

 
7.2. Amendment Waiver. Any provision of this Agreement may be amended or waived
if, and only if, such amendment or waiver is in writing and signed, in the case
of an amendment, by all of the Parties, or in the case of a waiver, by each
Party against whom the waiver is to be effective. No failure or delay by any
Party in exercising any. right, power or privilege hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege.


7.3. Governing Law; Jurisdiction; Service of Process. This Agreement shall be
governed by and construed in accordance with the laws of the State of Maine, its
rules of conflict of laws notwithstanding. The Parties hereto irrevocably elect
as the sole judicial forum for the adjudication of any matters arising under or
in connection with this Agreement, and consent to the jurisdiction of, any state
or federal court of competent jurisdiction within the State of Maine and waives
any objection to venue laid therein. Process in any action or proceeding
referred to in the preceding sentence may be served on such Party at the address
and in the manner provided in the Purchase Agreement.


7.4. Relationship of the Parties. The Manager is an independent contractor with
respect to the Company. Nothing contained herein shall be deemed to create any
franchise, fiduciary, agency, partnership, joint venture, employment or special
relationship between them.


7.5. Entire Agreement. This Agreement and the documents referenced herein,
including the Purchase Agreement, contain the entire agreement between the
Parties hereto with respect to the subject matter hereof and supersede all prior
agreements and understandings, oral or written, with respect to such matters.


7.6. Parties in Interest. Except as otherwise provided in this Agreement, this
Agreement shall inure to the benefit of and be binding upon the Parties hereto
and their respective successors and permitted assigns. Nothing in this
Agreement, express or implied, is intended to confer upon any person other the
Parties or their any of their respective successors or permitted assigns, any
rights or remedies under or by reason of this Agreement.


7.7. Headings. Headings contained in this Agreement are for reference purposes
only and are not intended to describe, interpret, define or limit the scope,
extent or intent of this Agreement or any provision of this Agreement.


7.8. Counterparts. This Agreement may be executed in counterparts, each of which
shall be an original, and such counterparts shall together constitute but one
and the same instrument.


7.9. Severability. Except as set forth in Section 7.9, if any provision
contained in this Agreement is held to be invalid, illegal or unenforceable in
any respect by any court or other authority, then such provision shall be deemed
limited to the extent that such court or other authority deems it reasonable and
enforceable, and as so limited shall remain in full force and effect. In the
event that such court or other authority shall deem any such provision wholly
unenforceable, this shall not affect any other provision hereof; and this
Agreement shall be construed as if such invalid, illegal or unenforceable
provision or provisions had not been contained herein.


 
4

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF the Parties hereto have caused this Agreement to be executed
as an instrument under seal in multiple counterparts as of the date set forth
above by their duly authorized representatives.
 

        UNITED SYSTEMS ACCESS TELECOM, INC.  
   
   
    By:   /s/ L. William Fogg  

--------------------------------------------------------------------------------

L. William Fogg, Chief Executive Officer

 

        UNITED SYSTEMS ACCESS, INC.  
   
   
    By:   /s/ L. William Fogg  

--------------------------------------------------------------------------------

L. William Fogg, Chief Executive Officer

 

        MOBILEPRO CORP.  
   
   
    By:   /s/ Jay O. Wright  

--------------------------------------------------------------------------------

Jay O. Wright, Chairman and CEO


 
 
5

--------------------------------------------------------------------------------

 